Citation Nr: 0821425	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  95-00 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for left wrist disability.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from November 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The Board remanded this case in July 2003.

In a June 15, 2007, decision, the Board denied service 
connection for left wrist disability.  The Board also denied 
service connection for four other disorders, denied 
entitlement to higher ratings for four service-connected 
disorders, granted a compensable evaluation for one service-
connected disorder, and granted a separate compensable 
evaluation for disfiguring scarring of the upper lip.  The 
veteran appealed the June 15, 2007, decision to the United 
States Court of Appeals for Veterans Claims (Court), and the 
Court, in an April 2008 Order, granted a Joint Motion to 
Remand filed by the parties, and vacated and remanded that 
portion of the Board's decision which denied service 
connection for left wrist disability; the Court dismissed the 
appeal as to the other issues addressed in the June 2007 
Board decision.

Consequently, the only issue remaining for appellate 
consideration is that listed on the title page of this 
action.

The Board notes that the claim for service connection for 
left wrist disability was previously denied in Board 
decisions of November 1958, November 1989 and October 1999, 
as well as in several rating actions.  During the course of 
the current appeal the RO determined that new and material 
evidence had been presented with which to reopen the claim.  
The Board agrees that new and material evidence has been 
presented, and in consequence will address the claim on the 
merits below without further discussion of the legal standard 
to reopen a claim.  See generally, Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996)
 
The Board has advanced the veteran's appeal on the docket by 
reason of his advanced age.  See 38 U.S.C.A. § 7107(a)(2)(C) 
(West 2002); 38 C.F.R. § 20.900(c) (2007). 


FINDING OF FACT

The veteran's left wrist disability originated in service.


CONCLUSION OF LAW

The veteran's left wrist disability is due to a disease or 
injury that was incurred in active duty.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2008), 
VA has certain duties to notify and assist the veteran in his 
appeal.  However, given the favorable actions taken 
hereinbelow, further discussion explaining how VA complied 
with those laws is unnecessary.  The Board notes in passing 
that the RO advised the veteran in March 2006 of the 
information and evidence necessary to substantiate the 
initial rating assigned and the effective date for the grant 
of service connection in the event his claim was successful.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
 
Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence of arthritis during wartime service may be 
presumed if manifested to a compensable degree within one 
year of the veteran's discharge from service.  38 U.S.C.A. §§ 
1101, 1112 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309.

The service medical records show that the veteran was injured 
in an accident while performing demolition work in June 1943.  
He was hospitalized and treated for a left wrist contusion.  
X-ray studies of the wrist were negative for a fracture or 
other bone or joint pathology.  A spiral plaster cast was 
nevertheless applied to the left forearm.  No reference to 
left wrist complaints or findings were noted at his discharge 
examination.

In August 1956, the veteran underwent X-ray studies of the 
left wrist which demonstrated a possible old healed fracture 
of the radial part of the articular surface of the radius 
which had healed without deformity or arthritic changes.

In February 1957, the veteran injured his left wrist while 
working at a grocery store.  He sought Workers' Compensation 
benefits for the injury, and during his claim for such 
benefits did not refer to a previous fracture of the wrist.  
The reviewing medical personnel found no evidence of physical 
impairment due to a previous accident or disease.  X-ray 
studies of the wrist showed minimal cystic changes and 
traumatic degenerative changes, but did not mention any 
evidence of an old fracture.

In December 1972, Dr. F. Kon reported that he had treated the 
veteran for a swollen and painful left wrist.  The physician 
noted the veteran's report of injuring the wrist in service.  
X-ray studies purportedly showed an incomplete line of 
fracture of the medial distal head of the radius.

At a July 1988 hearing before a VA hearing officer, the 
veteran testified that he injured his left wrist during 
service, and reinjured the wrist in 1952 (apparently 
referring to the 1957 injury).  

In April 1997, Dr. L. Kareus concluded that the veteran had 
significant arthritis of the left wrist related to an old 
fracture occurring during service.

In May 2002, Dr. W. Pretlow indicated that he had treated the 
veteran for soreness in the left wrist that the veteran 
reported had existed since a 1943 service injury.  The 
physician concluded that it was more likely than not that the 
current symptoms were caused by a fracture sustained in 1943.  

In July 2002, Dr. M. Sievert indicated that the veteran had 
had a painful left wrist each day since the 1943 injury, that 
the wrist had been casted for four weeks during service and 
that the veteran had experienced no other injury to the left 
wrist.  He therefore concluded that the veteran had a status-
post military injury with fracture.  He opined that the in-
service fracture was the initiating cause of the current 
degenerative changes in the wrist.

Service medical records document that the veteran did injure 
his left wrist in a demolition accident.  Although X-ray 
studies of the wrist were negative for fracture, the joint 
was nevertheless placed in a spiral cast.  

When examined several years following service in August 1956, 
the veteran demonstrated left wrist findings on X-ray 
examination suggestive of an old fracture, without any 
findings of degenerative changes.  Shortly following the 
February 1957 industrial accident, X-ray studies showed 
traumatic degenerative changes, but were silent for reference 
to fracture.  Eventually, X-ray studies showed clear evidence 
of a past left wrist fracture, along with findings of 
degenerative changes.

Given the negative X-ray studies in service and the 
determination of service physicians that the wrist injury was 
limited to a contusion, it questionable whether the veteran 
sustained a wrist fracture in service.  The August 1956 X-ray 
studies only suggested the possibility of a prior fracture.  
On the other hand, it is questionable whether the February 
1957 industrial accident resulted in a wrist fracture.  X-ray 
studies shortly following the accident showed degenerative 
changes, but no fracture.  It was not until many years later 
that evidence of an old fracture was noted in X-ray studies.  

Even assuming, however, that the veteran did not fracture his 
wrist in service, his treating physicians clearly believed 
that the injury was severe enough to warrant immobilization 
by cast.  Moreover, he reports experiencing left wrist 
problems every day since the service injury.  The Board notes 
that he is competent to report the left wrist symptoms he 
personally experienced since the documented injury.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  The Board 
additionally finds that his statements concerning continuity 
of symptomatology are credible and supported by records 
showing a significant wrist injury in service.  

In support of the veteran's claim are the opinions of Drs. 
Kareus, Pretlow and Sievert, each of whom concludes that the 
current left wrist disorder is etiologically related to the 
June 1943 wrist injury.  Although each physician believed 
that the wrist injury in service involved a fracture, given 
the serious nature of the injury and the measures taken in 
service to heal the wrist, the Board finds no basis on which 
to discount their opinions that the veteran's current wrist 
disorder is etiologically related to the June 1943 injury as 
such.  Moreover, although the referenced physicians did not 
account for the February 1957 injury in forming their 
conclusions (and it appears the veteran was not forthcoming 
in providing such information to them), the Board is 
satisfied that the nature of the injury in service, 
especially when coupled with the veteran's account of left 
wrist symptoms since that injury, provides a sufficient basis 
for their opinions.

In short, the veteran sustained left wrist injury in service, 
with continued left wrist problems since that injury, and the 
only opinions addressing the etiology of the current left 
wrist disorder are favorable to the veteran.  In consequence, 
the Board finds that the evidence supportive of the claim is 
at least in equipoise with that against the claim.  In such a 
situation, the benefit of the doubt is to be given to the 
veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).  The appeal is granted. 






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for left wrist disability 
is granted.





____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


